Exhibit 10(k)(i)
     EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 30th day of
December 2008 by and between ARROW ELECTRONICS, INC., a New York corporation
with its principal office at 50 Marcus Drive, Melville, New York 11747 (the
“Company”), and MICHAEL J. LONG, residing at 45590 Coal Creek Drive, Parker, CO
80138 (the “Executive”).
     WHEREAS, the Executive has been employed by the Company as President and
Chief Operating Officer, with the responsibilities and duties of an executive
officer of the Company under an Employment Agreement dated as of January 1, 2001
(the “Old Agreement”); and
     WHEREAS, the Old Agreement contains provisions that do not comply with
section 409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder (“409A”) and other provisions that are obsolete; and
     WHEREAS, the Company and Executive wish to novate the Old Agreement and to
replace it with this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties agree as follows:
     1. Employment and Duties.
          a) Employment. The Company hereby employs the Executive for the
Employment Period defined in Paragraph 3, to perform such duties for the
Company, its subsidiaries and affiliates and to hold such offices as may be
specified from time to time by the Company’s Board of Directors, subject to the
following provisions of this Agreement. The Executive hereby accepts such
employment.
          b) Duties and Responsibilities. It is contemplated that the Executive
will be President and Chief Operating Officer of the Company, but the Board of
Directors shall have the right to adjust the duties, responsibilities, and title
of the Executive as the Board of Directors may from time to time deem to be in
the interests of the Company (provided, however, that during the Employment
Period, without the consent of the Executive, he shall not be assigned any
titles, duties or responsibilities which, in the aggregate, represent a material
diminution in, or are materially inconsistent with, his prior title, duties, and
responsibilities as President and Chief Operating Officer).
          If the Board of Directors does not either continue the Executive in
the office of President and Chief Operating Officer or elect him to some other
executive office satisfactory to the Executive, the Executive shall have the
right to decline to give further service to the Company and shall have the
rights and obligations which would accrue to him under Paragraph 6 if he were
discharged without cause. If the Executive decides to exercise such right to
decline to give further service, he shall within forty-five days after such
action or omission by the Board of Directors give written notice to the Company
stating his objection and the action he thinks necessary to correct it, and he
shall permit the Company to have a forty-five day period in which to correct its
action or omission. If the Company makes a correction satisfactory to the
Executive, the Executive shall be obligated to continue to serve the Company. If
the Company does not make such a correction, the Executive’s rights and
obligations under Paragraph 6 shall accrue at the expiration of such forty-five
day period.

-1-



--------------------------------------------------------------------------------



 



          c) Time Devoted to Duties. The Executive shall devote all of his
normal business time and efforts to the business of the Company, its
subsidiaries and its affiliates, the amount of such time to be sufficient, in
the reasonable judgment of the Board of Directors, to permit him diligently and
faithfully to serve and endeavor to further their interests to the best of his
ability.
     2. Compensation.
          a) Monetary Remuneration and Benefits. During the Employment Period,
the Company shall pay to the Executive for all services rendered by him in any
capacity:
     i. a minimum base salary of $330,000 per year (payable in accordance with
the Company’s then prevailing practices, but in no event less frequently than in
equal monthly installments), subject to increase if the Board of Directors of
the Company in its sole discretion so determines; provided that, should the
company institute a company-wide pay cut/furlough program, such salary may be
decreased by up to 15%, but only for as long as said company-wide program is in
effect;
     ii. such additional compensation by way of salary or bonus or fringe
benefits as the Board of Directors of the Company in its sole discretion shall
authorize or agree to pay, payable on such terms and conditions as it shall
determine; and
     iii. such employee benefits that are made available by the Company to its
other executives generally.
          b) Annual Incentive Payment. The Executive shall participate in the
Company’s Management Incentive Plan (or such alternative, successor, or
replacement plan or program in which the Company’s principal operating
executives, other than the Chief Executive Officer, generally participate) and
shall have a targeted incentive thereunder of not less than $270,000 per annum;
provided, however, that the Executive’s actual incentive payment in any year
shall be measured by the Company’s performance against goals established for
that year and that such performance may produce an incentive payment ranging
from none to twice the targeted amount. The Executive’s incentive payment for
any year will be appropriately pro-rated to reflect a partial year of
employment.
          c) Supplemental Executive Retirement Plan. The Executive shall
continue to participate in the Company’s Unfunded Pension Plan for Selected
Executives (the “SERP”). The timing of payment under the SERP shall be in
accordance with its terms.
          d) Automobile. During the Employment Period, the Company will pay the
Executive a monthly automobile allowance of $800. Such allowance shall cease
when the Executive’s employment with the Company terminates for any reason.
          e) Expenses. During the Employment Period, the Company agrees to
reimburse the Executive, upon the submission of appropriate vouchers, for
out-of-pocket

-2-



--------------------------------------------------------------------------------



 



expenses (including, without limitation, expenses for travel, lodging and
entertainment) incurred by the Executive in the course of his duties hereunder
in accordance with its expense reimbursement policy. Any reimbursement that is
taxable to Executive shall be paid no later than the end of the year following
the year in which it is incurred.
          f) Office and Staff. The Company will provide the Executive with an
office, secretary and such other facilities as may be reasonably required for
the proper discharge of his duties hereunder.
          g) Indemnification. The Company agrees to indemnify the Executive for
any and all liabilities to which he may be subject as a result of his employment
hereunder (and as a result of his service as an officer or director of the
Company, or as an officer or director of any of its subsidiaries or affiliates),
as well as the costs of any legal action brought or threatened against him as a
result of such employment, to the fullest extent permitted by law.
          h) Participation in Plans. Notwithstanding any other provision of this
Agreement, the Executive shall have the right to participate in any and all of
the plans or programs made available by the Company (or it subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and restricted stock grant programs) or employees in
general, on a basis consistent with other senior executives.
     3. The Employment Period.
          The “Employment Period,” as used in the Agreement, shall mean the
period beginning as of the date hereof and terminating on the last day of the
calendar month in which the first of the following occurs:
          a) the death of the Executive;
          b) the disability of the Executive as determined in accordance with
Paragraph 4 hereof and subject to the provisions thereof;
          c) the termination of the Executive’s employment by the Company for
cause in accordance with Paragraph 5 hereof; or
          d) December 31, 2010; provided, however, that, unless sooner
terminated as otherwise provided herein, the Employment Period shall
automatically be extended for one or more twelve (12) month periods beyond the
then scheduled expiration date thereof unless between the 18th and 12th month
preceding such scheduled expiration date either the Company or the Executive
gives the other written notice of its or his election not to have the Employment
Period so extended.
     4. Disability.
          For purposes of this Agreement, the Executive will be deemed
“disabled” if he is absent from work because he is incapacitated due to an
accident or physical or mental impairment, and one of the following conditions
is also satisfied: (i) Executive is expected to return to his duties with the
Company within 6 months after the beginning of his absence or (ii)

-3-



--------------------------------------------------------------------------------



 



Executive is unable to perform his duties or those of a substantially similar
position of employment due to a medically-determinable physical or mental
impairment which can be expected to result in death or last for a continuous
period of not less than 6 months. If the Executive is absent on account of being
disabled (as defined in the preceding sentence), during such absence the Company
shall continue to pay to the Executive his base salary, any additional
compensation authorized by the Company’s Board of Directors, and other
remuneration and benefits provided in accordance with Paragraph 2 hereof, all
without delay, diminution or proration of any kind whatsoever (except that his
remuneration hereunder shall be reduced by the amount of any payments he may
otherwise receive as a result of his disability pursuant to a disability program
provided by or through the Company), and his medical benefits and life insurance
shall remain in full force. Unless terminated earlier in accordance with
Paragraph 3a), c) or d), the Employment Period shall end on the 180th
consecutive day of his disability absence, and Executive’s compensation under
Paragraph 2 shall immediately cease, except the medical benefits covering the
Executive and his family shall remain in place (subject to the eligibility
requirements and other conditions contained in the underlying plan, as described
in the Company’s employee benefits manual, and subject to the requirement that
the Executive continue to pay the “employee portion” of the cost thereof), and
the Executive’s life insurance policy under the Management Insurance Program
shall be transferred to him, as provided in the related agreement, subject to
the obligation of the Executive to pay the premiums therefor.
          In the event that the Executive is determined to be capable of
performing his duties before being absent for 180 consecutive days (and before
expiration of the Employment Period), the Executive shall be entitled to resume
employment with the Company under the terms of this Agreement for the then
remaining balance of the Employment Period.
     5. Termination for Cause.
          In the event of any malfeasance, willful misconduct, active fraud or
gross negligence by the Executive in connection with his employment hereunder,
or a breach by the executive of any of the Company’s policies, the Company shall
have the right to terminate the Employment Period by giving the Executive notice
in writing of the reason for such proposed termination. If the Executive shall
not have corrected such conduct to the satisfaction of the Company within thirty
days after such notice, the Employment Period shall terminate and the Company
shall have no further obligation to the Executive hereunder but the restriction
on the Executive’s activities contained in Paragraph 7 and the obligations of
the Executive contained in Paragraphs 8(b) and 8(c) shall continue in effect as
provided therein.
     6. Termination Without Cause.
          In the event that the Company discharges the Executive without cause,
the Executive shall be entitled to the following compensation during the
remainder of the Employment Period (the length of which shall be determined
under Paragraph 3d) unless sooner terminated by Executive’s disability or
death): (i) the salary provided in Paragraph 2a), payable in accordance with the
usual payroll schedule, (ii) two-thirds of the targeted incentive provided in
Paragraph 2b) for each year during the Employment Period (or, on a pro rata
basis, portion of a year), payable on the normal payment date(s) for such
incentive, (iii) the vesting of any restricted stock awards and the immediate
exercisability of any stock options which would have

-4-



--------------------------------------------------------------------------------



 



vested or become exercisable during the Employment Period, and (iv) continued
participation in the Company’s medical plan under the same terms and conditions
as an active employee, with eligibility for continuation coverage for Executive
and his eligible dependents under the plan’s COBRA provisions at the end of the
Employment Period at Executive’s own expense. However, participation in the
Company’s 401(k) plan, ESOP and all welfare and fringe benefit plans (other than
the medical plan) will cease on the Executive’s last day of active work, subject
to any conversion rights generally available to former employees. Any amounts
payable to the Executive under this Paragraph 6 shall be reduced by the amount
of the Executive’s earnings from other employment (which the Executive shall
have an affirmative duty to seek; provided, however, that the Executive shall
not be obligated to accept a new position which is not reasonably comparable to
his employment with the Company).
          Notwithstanding the foregoing, if the Executive is a “specified
employee” for purposes of 409A, no deferred compensation (including without
limitation salary continuation payments in accordance with clause (i) above)
payable at separation from service that is not exempt from application of 409A
as a short term deferral or separation pay will be paid to Executive during the
6-month period immediately following the day he ceases active work for the
Company, and any such payments otherwise due during such 6-month period shall be
paid on the first business day following completion of such 6-month period along
with simple interest at the six-month Treasury rate in effect at the beginning
of such 6-month period.
     7. Non-Competition; Trade Secrets.
          During the Employment Period and for a period of one year after the
termination of the Employment Period, the Executive will not, directly or
indirectly:
          a) Disclosure of Information. Use, attempt to use, disclose or
otherwise make known to any person or entity (other than to the Board of
Directors of the Company or otherwise in the course of the business of the
Company, its subsidiaries or affiliates and except as may be required by
applicable law):
     i. any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which he may acquire in the course of his employment, in any manner which may be
detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or
     ii. any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which he now knows or may come to know in any manner
which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates;
          b) Non-Competition. Engage or become interested in the United States,
Canada or Mexico (whether as an owner, shareholder, partner, lender or other
investor, director,

-5-



--------------------------------------------------------------------------------



 



officer, employee, consultant or otherwise) in the business of distributing
electronic parts, components, supplies or systems, or any other business that is
competitive with the principal business or businesses then conducted by the
Company, its subsidiaries or affiliates (provided, however, that nothing
contained herein shall prevent the Executive from acquiring or owning less than
1% of the issued and outstanding capital stock or debentures of a corporation
whose securities are listed on the New York Stock Exchange, American Stock
Exchange, or the National Association of Securities Dealers Automated Quotation
System, if such investment is otherwise permitted by the Company’s Human
Resource and Conflict of Interest policies);
          c) Solicitation. Solicit or participate in the solicitation of any
business of any type conducted by the Company, its subsidiaries or affiliates,
during said term or thereafter, from any person, firm or other entity which was
or at the time is a supplier or customer, or prospective supplier or customer,
of the Company, its subsidiaries or affiliates; or
          d) Employment. Employ or retain, or arrange to have any other person,
firm or other entity employ or retain, or otherwise participate in the
employment or retention of, any person who was an employee or consultant of the
Company, its subsidiaries or affiliates, at any time during the period of twelve
consecutive months immediately preceding such employment or retention.
          The Executive will promptly furnish in writing to the Company, its
subsidiaries or affiliates, any information reasonably requested by the Company
(including any third party confirmations) with respect to any activity or
interest the Executive may have in any business.
          Except as expressly herein provided, nothing contained herein is
intended to prevent the Executive, at any time after the termination of the
Employment Period, from either (i) being gainfully employed or (ii) exercising
his skills and abilities outside of such geographic areas, provided in either
case the provisions of this Agreement are complied with.
     8. Preservation of Business.
          a) General. During the Employment Period, the Executive will use his
best efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.
          b) Patents and Copyrights, etc. The Executive agrees, without
additional compensation, to make available to the Company all knowledge
possessed by him relating to any methods, developments, inventions, processes,
discoveries and/or improvements (whether patented, patentable or unpatentable)
which concern in any way the business of the Company, its subsidiaries or
affiliates, whether acquired by the Executive before or during his employment
hereunder.
          Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its

-6-



--------------------------------------------------------------------------------



 



subsidiaries or affiliates, or any part thereof, during the Employment Period,
shall be and remain the property of the Company. The Executive agrees promptly
to communicate and disclose all such methods, developments, inventions,
processes, discoveries and/or improvements to the Company and to execute and
deliver to it any instruments deemed necessary by the Company to effect the
disclosure and assignment thereof to it. The Executive also agrees, on request
and at the expense of the Company, to execute patent applications and any other
instruments deemed necessary by the Company for the prosecution of such patent
applications or the acquisition of Letters Patent in the United States or any
other country and for the assignment to the Company of any patents which may be
issued. The Company shall indemnify and hold the Executive harmless from any and
all costs, expenses, liabilities or damages sustained by the Executive by reason
of having made such patent applications or being granted such patents.
          Any writings or other materials written or produced by the Executive
or under his supervision (whether alone or with others and whether or not during
regular business hours), during the Employment Period which are related,
directly or indirectly, to the business or affairs of the Company, its
subsidiaries or affiliates, or are capable of being used therein and the
copyright thereof, common law or statutory, including all renewals and
extensions, shall be and remain the property of the Company. The Executive
agrees promptly to communicate and disclose all such writings or materials to
the Company and to execute and deliver to it any instruments deemed necessary by
the Company to effect the disclosure and assignment thereof to it. The Executive
further agrees, on request and at the expense of the Company, to take any and
all action deemed necessary by the Company to obtain copyrights or other
protections for such writings or other materials or to protect the Company’s
right, title and interest therein. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of the Executive’s compliance with the
Company’s request.
          c) Return of Documents. Upon the termination of the Employment Period,
including any termination of employment described in Paragraph 6, the Executive
will promptly return to the Company all copies of information protected by
Paragraph 7(a) hereof or pertaining to matters covered by subparagraph (b) of
this Paragraph 8 which are in his possession, custody or control whether
prepared by him or others.
     9. Separability.
          The Executive agrees that the provisions of Paragraphs 7 and 8 hereof
constitute independent and separable covenants which shall survive the
termination of the Employment Period and which shall be enforceable by the
Company notwithstanding any rights or remedies the Executive may have under any
other provisions hereof. The Company agrees that the provisions of Paragraph 6
hereof constitute independent and separable covenants which shall survive the
termination of the Employment Period and which shall be enforceable by the
Executive notwithstanding any rights or remedies the Company may have under any
other provisions hereof.

-7-



--------------------------------------------------------------------------------



 



     10. Specific Performance.
          The Executive acknowledges that (i) the services to be rendered under
the provisions of this Agreement and the obligations of the Executive assumed
herein are of a special, unique and extraordinary character; (ii) it would be
difficult or impossible to replace such services and obligations; (iii) the
Company, its subsidiaries and affiliates will be irreparably damaged if the
provisions hereof are not specifically enforced; and (iv) the award of monetary
damages will not adequately protect the Company, its subsidiaries and affiliates
in the event of a breach hereof by the Executive. The Company acknowledges that
(i) the Executive will be irreparably damaged if the provisions of Paragraph 6
hereof are not specifically enforced and (ii) the award of monetary damages will
not adequately protect the Executive in the event of a breach thereof by the
Company. By virtue thereof, the Executive agrees and consents that if he
violates any of the provisions of this Agreement, and the Company agrees and
consents that if it violates any of the provisions of Paragraph 6 hereof, the
other party, in addition to any other rights and remedies available under this
Agreement or otherwise, shall (without any bond or other security being required
and without the necessity of proving monetary damages) be entitled to a
temporary and/or permanent injunction to be issued by a court of competent
jurisdiction restraining the breaching party from committing or continuing any
violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy which any of them may have.
     11. Miscellaneous.
          a) Entire Agreement; Amendment. This Agreement constitutes the whole
employment agreement between the parties and may not be modified, amended or
terminated except by a written instrument executed by the parties hereto. . It
is specifically agreed and understood, however, that the provisions of that
certain letter agreement dated as of December 30, 2008 granting to the Executive
extended separation benefits in the event of a change in control of the Company
shall survive and shall not be affected hereby. All other agreements between the
parties pertaining to the employment or remuneration of the Executive not
specifically contemplated hereby or incorporated or merged herein are terminated
and shall be of no further force or effect.
          b) Assignment. Except as stated below, this Agreement is not
assignable by the Company without the written consent of the Executive, or by
the Executive without the written consent of the Company, and any purported
assignment by either party of such party’s rights and/or obligations under this
Agreement shall be null and void; provided, however, that, notwithstanding the
foregoing, the Company may merge or consolidate with or into another
corporation, or sell all or substantially all of its assets to another
corporation or business entity or otherwise reorganize itself, provided the
surviving corporation or entity, if not the Company, shall assume this Agreement
and become obligated to perform all of the terms and conditions hereof, in which
event the Executive’s obligations shall continue in favor of such other
corporation or entity.
          c) Waivers, etc. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist

-8-



--------------------------------------------------------------------------------



 



upon strict adherence to any term of this Agreement on any occasion shall not
operate or be construed as a waiver of the right to insist upon strict adherence
to that term or any other term of this Agreement on that or any other occasion.
          d) Provisions Overly Broad. In the event that any term or provision of
this Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.
          e) Notices. Any notice permitted or required hereunder shall be in
writing and shall be deemed to have been given on the date of delivery or, if
mailed by registered or certified mail, postage prepaid, on the date of mailing:

  i.   if to the Executive to:         Michael J. Long
45590 Coal Creek
Parker, CO 80138
    ii.   if to the Company to:         Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747


   Attention:    Peter S. Brown
Senior Vice President and
General Counsel

Either party may, by notice to the other, change his or its address for notice
hereunder.
          f) New York Law. This Agreement shall be construed and governed in all
respects by the internal laws of the State of New York, without giving effect to
principles of conflicts of law.

-9-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

          ARROW ELECTRONICS, INC.
      By:   /s/ Peter S. Brown         Peter S. Brown        Senior Vice
President & General Counsel        THE EXECUTIVE
      /s/ Michael J. Long       Michael J. Long             

-10-